Citation Nr: 0002531	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  99-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service connected traumatic 
arthritis, right knee.

2.  Entitlement to an increased rating for service connected 
traumatic arthritis, right knee, currently evaluated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1999 from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which confirmed and continued a 30 percent 
evaluation for traumatic arthritis, right knee, and denied 
entitlement to service connection for a left knee disability 
as secondary to the service connected traumatic arthritis of 
the right knee.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 22, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a left knee disorder due to service 
or that any left knee disorder is related to a service-
connected disorder, including traumatic arthritis of the 
right knee.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for a left knee disorder is 
plausible.

3.  The veteran's right knee disorder is manifested by 
subjective complaints of constant pain, objective evidence of 
an altered gait favoring the right leg and an assessment of 
mild to moderate loss of function due to pain with a range of 
motion of 0 degrees extension and 95 degrees flexion. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded. 38 U.S.C.A. § 5107 (a) (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to service 
connection for a left knee disability as secondary to his 
service connected right knee arthritis.  He asserts that his 
left knee disability is due to an altered gait favoring the 
right leg.  He further contends that he is entitled to an 
increased evaluation for his right knee disability.

Service medical records reveal no evidence of treatment for 
left knee problems inservice, but specifically refer to 
treatment for right knee problems, currently diagnosed as 
traumatic arthritis for which he is presently service 
connected.  

Service connection for a left knee disorder on a direct basis 
has been previously denied by the RO in a final decision of 
June 1988.  However, this present matter strictly concerns 
entitlement to service connection for a left knee disorder as 
secondary to the veteran's service connected right knee 
disorder, thus there is no need to consider whether new and 
material evidence has been submitted to reopen his claim for 
service connection for a left knee disorder on a direct 
basis.  

The veteran's right knee traumatic arthritis was adjudicated 
to be 30 percent disabling by the Board in a March 1997 
decision.  Medical evidence considered by the Board in this 
March 1997 decision concerning the right knee disorder, 
included the service medical records and a VA orthopedic 
examination report from January 1994.  Findings from the 
January 1994 examination included the presence of cystic 
nodules on top of the patellae.  Marked limitation of motion 
was recorded at the time, with both flexion and extension 
limited to 15 degrees.  This report indicated that there was 
no swelling, but some atrophy of the muscles.   Results from 
radiographic studies were noted to be negative.  The 
diagnosis rendered in this report was traumatic arthritis of 
the right knee.  

VA treatment records revealed treatment for complaints of 
knee pain in November 1998, assessed as traumatic arthritis.  
The veteran requested something stronger than Voltarin for 
his knee pain.  He was advised to undergo rheumatoid profiles 
and X-rays of both knees, for pain, rule out osteoarthritis 
but it is unclear whether he did so.  The veteran was seen in 
January 1999 for sore right knee and shinbone, with no 
history of injury, no swelling and tenderness to palpation.  

In February 1999, the veteran was provided a VA orthopedic 
examination of both knees.  At that time, the examiner noted 
a history of traumatic arthritis of the right knee and pain 
in the left knee of more recent onset.  Regarding the right 
knee, he was noted to be service connected for traumatic 
arthritis since 1994 and claimed that the knee is much worse, 
gets stiff and pains more.  The veteran noted that he was 
unable walk more than 1/4 mile.  The pain was described as 
constant and graded it a 7 out of 10 (10 being the highest.)   
He was said to take nonsteroidal anti-inflammatory drugs.  
Certain things were said to make his knee pain go to 10/10, 
which lasts for a few minutes.  

The left knee was said to have been painful for about one 
year.  He stated that it hurts from the knee down.  He had 
had no studies, X-rays or examinations.  He claimed that it 
is worse when it is cold or rainy.  He was observed walking 
with a limp off of the right leg.  He could heel-toe walk, 
but could only squat to 0 degrees.  He was noted to have a 
lot of voluntary muscle resistance to the squat and range of 
motion.  His bilateral knee joints were stable and there was 
no effusion or bony enlargement.  The range of motion of the 
left knee was 0 degrees extension and 140 degrees of flexion.  
The range of motion of the right knee was 0 degrees extension 
and 95 degrees flexion.  Once again there was a lot of 
quadriceps and hamstring resistance, which the examiner 
believed was voluntary.  The examiner noted that the veteran 
was able to squat to 70 degrees times three.  The medical 
opinion was that there was a mild to moderate loss of 
function due to pain.  X-rays of both knees showed marked 
degenerative changes with chronic calcific tendonitis in the 
right knee and bilateral mild degenerative bone changes of 
the patella.  The diagnoses were traumatic arthritis of the 
right knee and degenerative changes of the left patella.  The 
medical opinion regarding the relationship of the right knee 
and left knee problems was that the examiner cannot really 
relate the left knee disability to the service connected 
right knee.  

At a hearing held in November 1999, the veteran testified 
that his right knee disorder restricts him from standing a 
long time, bending and that he is totally unable to drive.  
He asserted that he uses a brace on the right knee from time 
to time, and also walks with a cane.  He testified that his 
physician advised him that his left knee disorder is due to 
the way he offsets his weight balance when favoring the right 
leg.  He described his left knee pain as similar to his right 
knee pain. 


Service Connection for Left Knee Disorder--Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Secondary service connection may be granted where a service 
connected disorder causes or aggravates another disorder.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for a left knee disorder is not well 
grounded.  There is no medical evidence of record that 
establishes a link between his left knee disorder and any 
service connected disorder, including his right knee 
disorder.  The opinion from the examiner at the time of the 
February 1999 VA examination specifically indicated that a 
connection could not be made between the two knee 
disabilities.  While the veteran has asserted that he was 
advised that there was a causal relationship between his 
nonservice connected left knee and service connected right 
knee problems, this lay assertion does not constitute 
competent evidence sufficient to render a claim well-
grounded.  See Grottveitt, Espirutu, Supra. 

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Evaluation for Right Knee-Analysis

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  The medical history of the right knee 
disorder is detailed in the above factual background.  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right knee disorder is currently evaluated as 
30 percent disabling.  The RO and the Board in previous 
decisions have evaluated his knee disorder under Diagnostic 
Codes 5003, 5010, 5256, 5257, 5261 and 5262.  Additionally 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered in 
determining the extent of a knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Furthermore, a VA General Counsel opinion indicates that 
38 C.F.R. § 4.71a (1999) authorizes the possibility of 
multiple ratings under Diagnostic Code 5003 and Diagnostic 
Code 5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces 
limitation of motion in addition to the instability 
contemplated by Diagnostic Code 5257.  VAOPGCPREC 23-97.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion for the specific joint or 
joints involved.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Normal range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999).   

The 30 percent evaluation currently in effect is the maximum 
allowable evaluation under Diagnostic Code 5257 for other 
impairment of the knee and Diagnostic Code 5260 for 
limitation of flexion.  
 
For limitation of extension of the knee, an extension limited 
to 30 degrees is 40 percent and extension limited to 45 
degrees is 50 percent.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1999).  The evidence from the VA examination of 
February 1999 reveals a range of motion of the right knee 
which was 0 degrees extension and 95 degrees flexion.  This 
is a full range of motion for extension and therefore a 
higher evaluation is not warranted under Diagnostic Code 
5261.  See 38 C.F.R. 
§ 4.71, Plate II (1999). 

The February 1999 examination also revealed that the knee 
joint was stable and there was no effusion or bony 
enlargement.  The examiner also commented that during the 
ranges of motion, there was quadriceps and hamstring 
resistance which the examiner believed was voluntary.  
Therefore, an increased evaluation, even with consideration 
under 38 C.F.R. §§ 4.40 and 4.45 and the possibility of 
multiple ratings in accordance VAOPGCPREC 23-97, is not 
warranted in this matter, as the veteran appears to have 
intentionally resisted the range of motion, rather than 
having a restriction of motion due to pain or instability of 
the knee or other objective findings of additional 
disability. 

The remaining applicable diagnostic codes that could allow 
for an evaluation above the currently assigned 30 percent 
evaluation are Diagnostic Codes 5256 and 5262.

When the knee is ankylosed in flexion between 10 degrees and 
20 degrees, a 40 percent evaluation is warranted.  38 C.F.R. 
Part 4, Diagnostic Code 5256 (1999).  Because the record does 
not reflect that the veteran has ankylosis of the right knee, 
this diagnostic code is not applicable.   

Where there is an impairment of the tibia and fibula 
involving nonunion, with loose motion requiring a brace, the 
evaluation assigned is 40 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1999).  Because the record does not 
indicate that a malunion or nonunion exists between the tibia 
and fibula, this diagnostic code is not applicable.

The Board has considered the testimony of the veteran from 
his January 1999 hearing, but finds that his testimony 
regarding the severity of his right knee disability is 
descriptive of a level of disability already contemplated by 
the 30 percent evaluation, and that the medical evidence of 
record is against a higher evaluation.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case, for the 
foregoing reasons and bases, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation above the currently assigned 30 percent 
evaluation.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a left knee disorder is denied on the 
basis that the claim is not well grounded.

An increased rating for service-connected traumatic 
arthritis, right knee is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

